Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Group II and III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “partial melting” and “partially melting” taking place to bond and/or weld the base body (2) to the contact elements (5, 6).  It is unclear, in dependent claim 13, how the contact element (5) is divided into two separate contact elements during “the melting”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka, US Pat. 9,496,077.
Regarding claim 1, Naka teaches a method for fastening a contact element in an electrical component (see at least figures 1 and 8-13 and at least col. 9, lines 5-10 and col. 10, lines 23-35), comprising the following steps:
A) providing a base body (3; resistor) comprising a contact surface (11, 31; resistor and electrode face each other) and providing a contact element (1, 2; first and second electrodes);
B) arranging the contact element (1, 2) on the contact surface (4, 5);
C) directing a laser beam (881; high energy beam such as laser beam; col. 1, lines 62-64, also see figure 13) onto a region of the contact element (1, 2; laser is directed to the first electrode 1[see col. 9, lines 7-9]) and thus partially melting the contact element (1, 2), so that the molten material (4, 5) wets the contact surface (the surfaces of resistor and contact facing each other; see figure 1);

Regarding claim 5, Naka teaches the method, in which before the melting of the region (4, 5), the region (4, 5) abuts the contact surface (see figure 13; the resistor and side contacts abut each other prior to laser beam welding; see col. 10, lines 23-35).
Regarding claim 6, Naka teaches the method, in which the beam direction does not overlap with the base body (3) in a top view of the contact surface (4, 5; See figure 4 of Naka, wherein the laser beam running in the Y-Y direction, the laser beam does not overlap the resistor body 3.).  
Regarding claim 7, Naka teaches the method, in which the beam direction extends at a distance in parallel to the contact surface (4, 5; the laser beam 881 runs along the Y-Y direction, see col. 10, lines 23-35).
Regarding claim 8, Naka teaches the method, in which a first and a second contact element (electrodes 711) are provided and are arranged on the base body (721; resistor), wherein the laser beam (881) is directed in such a way that both contact elements (electrodes 711) are located in the beam direction (laser beam 881 run simultaneously along the sides of the base body (resistor 721; see figure 13).
Regarding claim 12, Naka teaches the method, in which the base body (resistor) comprises a cutout (see figure 10; resistor 721), wherein the contact element (electrodes 711 arranged with the resistor 721; see figures 11 and 12) is arranged before the melting in such a way that the region (laser beam 881 welded) is arranged on the cutout (see figure 13) in a top .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka.
Naka (figures 1 and 8-13) teaches the claimed invention except for, wherein the region electrodes protrudes beyond the base body (3; resistor) in a top view of the contact surface.
	Naka teaches that (see figure 19 and col. 12, line 50 to col. 13, line 10) thicker electrode, a lead frame (The electrode is thicker than the resistor [Z-direction] and extends in a perpendicular direction to the connection surface [Y-direction]; see figure 19), is used as the electrically conductive electrode, thus enhancing the manufacturing efficiency.  Further, the thicker electrodes increase the connection surface of the resistor body.	
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Naka, since a lead frame (being of .   
    
Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of Kloiber et al., US Pub. 2016/0055935.
Regarding claim 2, Naka teaches the claimed invention except for listing a contact element being a wire.
Kloiber teaches a ceramic resistor (paragraph 0056) having a contact element (wire 2; paragraph 0064) connected to the resistor by “cohesive diffusion” for the purpose of connecting free of solder materials.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Klobier with Naka, since wire can be used to power the resistor device of Naka.
Regarding claim 22, Naka teaches the claimed invention except for listing the body having a ceramic material. 
Kloiber teaches the main body 1 composed of a ceramic material (paragraph 0056) for the purpose of using the body as a sensor. 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Kloiber with Naka, since adding materials (ceramic, metallic and/or polymer) allows for producing a needed device, such as a sensor.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of Nishitani et al., US Pat. 5,300,755.

Nishitani (see figures 1 and 2) teaches melting by laser beam (14) to form two separate (however, electrically connected) connection elements (5, 5) joined to form a junction (terminals and/or busbars; see col. 1, lines 5-30).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Nishitani with Naka, since laser melting taught by Nishitani forms multiple connections points allowing multiple and/or different connection points.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 teaches a method according in which, “before the partial melting of the first contact element (5), the second contact element (6) is shaded and after the partial melting of the first contact element (5), the second contact element (5) is struck by the laser beam (18) and melted off.”
Claim 10 teaches a method, “in which a first and a second contact element (5, 6) are provided and are arranged on the base body (2), wherein the laser beam (18) is directed in such a way that only the first contact element (5) is located in the beam direction (24) of the laser beam (18).”  
Claim 11 depends on claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Campbell et al., Sugiura et al., Kloiber et al., ‘160 and Kloiber et al., ‘526 teach laser heating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833